Citation Nr: 0902287	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  95-37 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to November 
1994.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for service 
connection for a left foot disorder.  The veteran timely 
disagreed and perfected an appeal.

Procedural history

The veteran's claim has been before the Board on three prior 
occasions.  In decisions dated June 1998 and June 2000, the 
Board, among other things, denied the veteran's claim for 
service connection.  The veteran appealed the June 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's June 2000 
decision and remanded the matter to the Board for 
readjudication consistent with the parties' Joint Motion for 
Remand.  In a decision dated May 2002, the Board once again 
denied the veteran's claim.  He appealed and the claim is 
once again before the Board.

The Court issued a decision dated November 6, 2007, which was 
entered in a January 2008 Judgment Order.  The Court remanded 
the claim to the Board for reconsideration in accordance with 
the November 2007 decision.


FINDING OF FACT

The veteran's pre-existing left club foot disorder was not 
aggravated during active service beyond the natural progress 
of the disorder.




CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.1(m), 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his current left foot disorder was 
aggravated during his active duty military service.  The 
veteran contends that even though he entered service with a 
congenital left club foot disorder, his congenital condition 
was aggravated by the physical requirements of service.  The 
Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties to notify and assist

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Specifically, upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 
18 Vet. App. 112, 120 (2004).

This claim was initiated and decided prior to the enactment 
of the VCAA.  Thus, the RO did not specifically provide 
notice pursuant to its requirements.  However, the veteran 
has not contended that he has been prejudiced by any lack of 
notice, and the Board finds that he can not be prejudiced by 
lack of notice required by VCAA in this appeal.

First, the veteran has received notice of the evidence he 
needed to substantiate his claim for service connection in 
the various decisions issued during this claim.  The veteran 
has sought and obtained favorable results in the course of 
two appeals wherein his counsel has specifically described 
how the veteran has sustained his evidentiary burden and how 
the record evidence substantiates his claim.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, VA treatment records and private medical records 
identified by the veteran are in the claims file.  Expert 
medical opinions have also been obtained.  This evidence has 
been reviewed by both the RO and the Board in connection with 
his claim.  

The veteran was notified in a July 2008 letter that he could 
submit further evidence and argument in support of his claim 
and that if he did not respond within 90 days of the date of 
the letter, the Board would proceed.  The veteran did not 
respond within the 90 day period and his representative 
submitted a brief in support of the veteran's claim in 
December 2008.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In this vein, as noted in the Introduction, the 
veteran has presented evidence and testimony at a hearing 
before a Veterans Law Judge (VLJ).   Moreover, in an April 
2008 notice, the veteran was informed that the VLJ who had 
heard his claim in 1997 had resigned from the Board.  The 
notice letter informed him of the opportunity to elect a 
hearing before a new VLJ.  The veteran did not respond and, 
pursuant to the notice, the lack of a response constituted 
acquiescence in the Board proceeding in its consideration of 
the issue on appeal without a new hearing. 

Finally, as is more thoroughly discussed below, the Board 
finds that no further evidentiary development is necessary to 
adjudicate this claim.  As noted, the veteran has not 
indicated he had new evidence to submit and his 
representative did not indicate new evidence was available to 
be considered.  More importantly, no further notice to the 
veteran would assist the veteran; the facts are of record and 
were of record in May 2002 at the time of the Board's last 
decision.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Entitlement to service connection for a left foot disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A service department finding that an injury occurred in the 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA. 38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. 
App. 20, 28 (1993).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. See 38 C.F.R. §§ 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service. See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].



Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"]. It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

Analysis

Factual background

As discussed in the Introduction, this claim has a long 
procedural history.  The facts not in dispute are that the 
veteran served in the U.S. Navy from July 1988 to November 
1994, and that upon entry into active duty, the armed forces 
medical examiner noted that the veteran had a congenital left 
club foot.  It is undisputed that the veteran entered service 
on a medical waiver, and that in March 1994, the veteran 
struck his left ankle on a car door frame.  

Further, indisputable facts establish that in September 1994, 
a Navy physical evaluation board (PEB) found the veteran 
unfit for service because of the left club foot.  The PEB 
determined that the veteran's left club foot condition met 
the criteria for a 10 percent disability rating and the 
veteran was separated from active duty with severance pay.  
As observed by the Court in its November 2007 decision, the 
PEB did not make any express determination whether the 
disability was incurred in the line of duty, but rather, 
under Navy regulations, presumed that the veteran's condition 
was incurred in the line of duty.

The previous Board decisions denied the veteran's claim based 
on the medical opinions of Drs. T.M. and M.M.  The May 1998 
opinion of Dr. T.M. stated, in pertinent part, that "the 
natural history of this type of deformity is that of gradual 
increase in symptoms and I do not believe that I can state 
that his condition has been aggravated by his time in the 
service."  The March 2000 opinion of Dr. M.M. stated, in 
pertinent part, that the veteran's "subjective complaints of 
increasing pain . . . during military service are 
attributable to [the] natural progress of this congenital 
disorder . . . [and] are not beyond that of the natural 
progress of this disorder."  The Board's May 2002 denial of 
service connection included a finding that the medical 
opinions comprised clear and unmistakable evidence which 
rebutted the presumption of aggravation.  

The Court's remand

The issue remanded to the Board is whether the Navy PEB 
documentation in the record contains any - including implied 
- evidence of aggravation of the veteran's left club foot 
condition during service, and if so, whether there is 
evidence of record sufficient to provide clear and 
unmistakable evidence that the presumption of aggravation is 
rebutted.

In the November 2007 remand, the Court made several findings 
that focus the issue before the Board.  First, the Court 
found that absent an explicit finding of line of duty, the 
Navy's award of severance pay for an injury "necessarily 
contains an implicit finding that the injury was incurred 'in 
the line of duty.'"  Further, while the Navy's line of duty 
finding was binding on VA pursuant to 38 C.F.R. § 3.1(m), the 
Court concluded such a finding "does not necessitate a 
finding of service connection."  See November 2007 opinion 
at page 6.  The Court found that the Board erred by not 
considering whether "the service department's determination 
of aggravation, while not binding on VA, is evidence in favor 
of such a finding."  See opinion at page 9.

The Court also found that "[B]ecause [the veteran's] 
disability was noted at entry [into active duty] and 
increased in severity during service, it is uncontroverted 
that the presumption of aggravation applies."  See opinion 
at page 10.  Thus, the Court remanded the claim to the Board 
"to determine what evidence regarding aggravation of the 
appellant's condition may be gleaned from the service 
department report, including the implied findings necessarily 
contained therein, then to weigh that evidence against other 
evidence of record in the first instance."  See opinion at 
page 11.

The Navy PEB record

The records in evidence regarding the Navy's PEB findings 
include an undated medical examination performed at the U.S. 
Naval Hospital (USNH) at Rota, Spain; a July 19, 1994, 
medical board memorandum; a July 26, 1999, statement of 
patient concerning the findings of a medical board signed by 
the veteran; a July 29, 1994, Naval Message from USNH Rota to 
the personnel office at Naval Station Rota regarding the 
veteran's limited duty status; a September 13, 1994, 
memorandum from the president of the PEB regarding 
preliminary findings; and a September 16, 1994, memorandum 
from the veteran to the PEB president regarding his election 
of options.  The Board will review each item of evidence.

The USNH Rota examiner noted that the veteran, "upon initial 
entrance into the Navy, he had little trouble in boot camp 
and did quite well until recently when he began to notice 
increasing pain, increasing problems and decreasing ability 
to keep up."  The veteran complained that his "physical 
fitness requirement has been his biggest problem."  The 
examiner noted that the veteran had a "markedly atrophied 
left leg with sensitive healed scars over his medial foot and 
ankle as well as over his Achilles tendon . . . significantly 
diminished ankle range of motion . . . intact, but slightly 
diminished sensation of the entire left foot . . . [and] no 
instability."  The examiner further noted the veteran's 
ankle strength was "3/5 for inversion, eversion and 
dorsiflexion, and 2+/5 for plantar flexion."  The examiner 
made the following findings:

The patient was brought in on a waiver and he has 
significantly diminished his function while in the 
Navy.  He is unable to pursue an active duty 
military career.  I feel that surgical intervention 
would do minimal for his ability to become a better 
functioning active duty member.  My recommendation 
is that a Medical Board should be processed on this 
patient for a problem that existed prior to 
enlistment and that was brought in on a waiver, but 
has significantly worsened in his time in the Navy.  
He has approximately 50% or greater loss of 
function of his left lower extremity compared to 
the right.  The patient is functionally 
incapacitated for his present job in the Navy.  
[Emphasis in original].

The examiner recorded diagnoses of "left congenital club 
foot deformity post operative correction with residual 
equinovarus deformity," and "early arthritis left foot 
secondary to [the congenital club foot]."

The July 1994 medical board memorandum lists the diagnoses, 
the proposed disposition that the matter be referred to a 
PEB, and the signatures of the medical officers who performed 
the medical board and the approving officer's signature.  The 
form includes a line "LOD REQUIRED" with "no" following.  

The July 26, 1994, statement of patient concerning the 
findings of a medical board signed by the veteran informed 
the reader that he had been informed of the recommendation of 
the medial Board of July 19, 1994 that his case had been 
referred for a PEB and that he did not desire to submit a 
statement in rebuttal.

The July 29, 1994, Naval Message from USNH Rota to the 
personnel office at Naval Station Rota regarding the 
veteran's limited duty status informed personnel officials 
that pending the results of the PEB, the veteran was 
restricted to duty without "running, prolonged standing, 
marching, ship board duty or deployment."

The September 1994 memorandum from the president of the PEB 
informed the veteran that the record review panel had 
evaluated his case and found him to be unfit for duty based 
on the diagnoses stated in the medical examiner's report, and 
that he was to be separated with severance pay, but without 
further disability benefits.  The memorandum also stated that 
the "unfitting conditions" were not combat-related.

Finally, the September 16, 1994, memorandum from the veteran 
to the PEB president regarding his election of options 
informed the PEB president that he accepted the preliminary 
findings.  Specifically, the document clearly indicates that 
the veteran simply placed his initials in a block next to a 
preprepared paragraph that indicated he accepted the 
findings, understood that the findings were subject only to 
legal review before they were final and that he waived his 
right to a formal hearing.

Discussion

The clearest evidence in the PEB record of aggravation are 
the statements of the veteran as they are related by the 
examining medical officer in the undated medical examination 
report.  The statements essentially relate that the veteran 
had "little trouble in boot camp and did quite well" until 
shortly before the medical examiner saw him "when he began 
to notice increasing pain, increasing problems and decreasing 
ability to keep up."  The medical examiner specifically 
stated that the veteran complained that his "physical 
fitness requirement has been his biggest problem."  

The Board observes that the veteran is competent to make 
statements regarding his physical condition and the problems 
he experienced.  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience, and such evidence must be provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  In this case, the veteran 
could make statements that pertained to how he felt and how 
he perceived his condition was progressing.  Thus, the 
veteran was competent to provide these statements.

A competent witness is not necessarily, however, a credible 
witness.  The Board observes that while VA cannot ignore a 
veteran's statements or testimony simply because he is an 
interested party, the Board may assess whether his personal 
interest affects his credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The record does not 
contain any statements by the veteran regarding the reasons 
why he decided not to contest the medical board findings.  
The Board can not say that the statements made to the 
examiner were made specifically to obtain discharge from 
active duty.  There is no evidence the veteran was 
malingering and the medical evidence indicates the veteran's 
condition was such that it could likely have caused him 
difficulty with physical fitness standards.  The Board finds 
that the veteran is credible and is, to a limited extent, 
corroborated by the medical officer's findings.

On the other hand, however, the veteran did not contend in 
any of the PEB evidence that the physical requirements and 
activity he had during his active duty service caused the 
aggravation of his congenital defect.  According to the 
examiner's report, the veteran conveyed his assessment of his 
deteriorating physical condition to the medical officer.  
There is nothing explicit in either the examiner's report or 
any other contemporary statement of the veteran where the 
veteran offered his opinion that the physical activity 
aggravated his left club foot condition.  Even if he had, 
such a statement would have been of little probative value; 
such an opinion goes to a medical issue and there is no 
evidence of record that the veteran has any medical expertise 
sufficient to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The medical examiner highlighted his opinion that the 
veteran's condition was "significantly worsened" during 
service, did not provide an explicit reason or opinion 
regarding why the veteran's condition was worsening.  As 
noted above, the Court has directed the Board to "determine 
what evidence regarding aggravation of the appellant's 
condition may be gleaned from the service department report, 
including the implied findings necessarily contained 
therein," and then weigh it with the other evidence of 
record.  Because the Board finds that the medical officer did 
not make an explicit finding that the veteran's congenital 
condition was aggravated by in-service physical activity or 
by the March 1994 injury, the critical determination is 
whether the medical officer's report can be construed to 
include "implied findings" pertaining to whether the 
veteran's condition was aggravated by physical activity 
during service, or whether the condition had simply 
deteriorated on its normal course.  The Board further finds 
that the medical officer did not discuss the March 1994 
injury at all.

The Board finds that no implied findings can be made from the 
medical officer's report.  The medical officer simply 
assessed the veteran's then current condition and did not 
report an opinion regarding the etiology of that condition or 
the reason why it had become significantly worse during 
service.  The Board declines to make a finding that because 
the medical officer discussed the veteran's statements 
regarding his inability to physically keep up in his job that 
somehow translates into an implicit opinion or determination 
that the physical demands the veteran complained of were the 
reason why the veteran's condition deteriorated during 
service.  Similarly, the Board declines to make a finding 
that the medical officer implied that the veteran's condition 
had worsened as a result of natural progress of his 
congenital disorder by referring to the fact that the veteran 
had entered into service on a waiver and, implicitly, that 
the condition had simply worsened.

Neither can such implied findings be made from the other PEB 
evidence of record.  In essence, the medical board and the 
PEB both simply formulated their assessments based on the 
medical officer's physical evaluation; there were no 
independent explicit or implicit findings of fact, opinions 
or etiologies regarding aggravation discussed.  It appears 
from the evidence that once the medical officer determined 
the status of the veteran's then current condition, the 
medical board and the PEB had all the evidence they needed to 
make a recommendation and decision.

In sum, after consideration of all the evidence related to 
the veteran's PEB, the Board finds that the competent and 
explicit evidence of record of Dr. T.M. and M.M. comprise 
clear and unmistakable evidence that the veteran's condition 
worsened as a result of natural progress of his congenital 
disorder and that such evidence rebuts the presumption of 
aggravation.

For the reasons and bases stated above, the Board finds that 
the claim fails for that reason.


ORDER

Entitlement to service connection for a left club foot 
condition is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


